Citation Nr: 0514045	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  98-10 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for residuals of a head 
injury (to include memory loss).

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for residuals of 
frostbite to the hands and feet.

5.  Entitlement to service connection for muscle and joint 
pain secondary to inservice exposure to non-ionizing 
radiation.

6.  Entitlement to service connection for creosote burns to 
the face.

7.  Entitlement to service connection for heart PVC 
(premature ventricular contractions).

8.  Entitlement to service connection for hepatitis A.

9.  Entitlement to service connection for right leg 
cellulitis.

10.  Entitlement to an initial rating in excess of 20 percent 
for service-connected mechanical back pain.

11.  Entitlement to an initial compensable evaluation for 
service-connected genital and facial herpes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January and May 1998 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  The case was before 
the Board in January 2003 at which time the Board ordered 
further development of the case by its Evidence Development 
Unit (EDU) pursuant to the authority then existing at 
38 C.F.R. § 19.9(a)(2).  On May 1, 2003, the United States 
Court of Appeals for the Federal Circuit invalidated portions 
of 38 C.F.R. § 19.9(a)(2) authorizing the Board to review 
evidence obtained by the EDU without either obtaining a 
waiver from the claimant or remanding the case to the agency 
of original jurisdiction (AOJ) for initial consideration.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In June 2003, the Board 
remanded the case to the RO for review of evidence obtained 
by the Board.

The issue of entitlement to an initial compensable evaluation 
for service-connected genital and facial herpes is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's currently diagnosed psychiatric disorders are not 
related to event(s) in service.

2.  There is no competent evidence that the veteran currently 
manifests any residual disability stemming from head injuries 
in service.

3.  The preponderance of the evidence establishes that the 
veteran does not currently manifest a disability of chronic 
fatigue syndrome.

4.  There is no competent evidence that the veteran currently 
manifests any cold injury residuals of the hand and feet.

5.  There is no competent medical diagnosis of an underlying 
condition causing muscle and joint pain related to exposure 
to non-ionizing radiation and/or any other inservice event.

6.  There is no competent evidence that the veteran manifests 
a current disability related to residuals of creosote burns 
to the face.

7.  There is no competent evidence that the veteran manifests 
a current disability related to his symptoms of premature 
ventricular contractions.

8.  There is no competent evidence that the veteran manifests 
any current disability related to his inservice treatment for 
acute infectious non-B hepatitis (hepatitis A).

9.  The veteran's residual disability from his inservice 
treatment for right leg cellulitis is manifested by a tender 
incision scar.

10.  The veteran's thoracolumbar spine disability has been 
manifested by no more than moderate range of motion loss, 
absent chronic neurologic manifestations, since the inception 
of the appeal.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 
38 C.F.R.  §§3.159(a), 3.309(a) (2004).

2.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R.  §3.159(a) (2004).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R.  §3.159(a) (2004).

4.  Residuals of frostbite to the hands and feet were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R.  §3.159(a) (2004).

5.  Muscle and joint pain secondary to inservice exposure to 
non-ionizing radiation was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R.  §3.159(a) (2004).

6.  Residuals of creosote burns to the face were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R.  §3.159(a) (2004).

7.  A disability manifested by premature ventricular 
contractions was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5107 (West 2002); 38 C.F.R.  §§3.159(a), 3.309(a) 
(2004).

8.  Residuals of hepatitis A were not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 
38 C.F.R.  §§3.159(a), 3.309(a) (2004).

9.  A tender incision scar of the right lower extremity was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5107 (West 2002); 38 C.F.R.  §§3.159(a), 3.309(a) 
(2004).

10.  The criteria for an initial evaluation in excess of 20 
percent for thoracolumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 5292, 5293 
(1995-2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003-
04).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Applicable law and regulation

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his statements in support of claim; VA 
examination reports dated in December 1997, March 1998, and 
April 2003; VA records for outpatient treatment on various 
dates between 1997 and 2004; 


clinical records from Eisenhower Army Medical Center; clinic 
records from Walton Rehabilitation Hospital; and argument 
provided by the veteran's representative.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Specified diseases 
listed as chronic in nature may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2004).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  A valid claim is not deemed to 
have been submitted where there is no competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The 


determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

II.  Service connection claims

A.  Depression

The service medical records document that the veteran 
underwent 5 counseling sessions with a Social Work Officer 
from April to July 1987.  A military service examination in 
June 1991 reflected his denial of "Frequent trouble 
sleeping," 


"Depression or excessive worry" and "Nervous trouble of 
any sort" with a "NORMAL" clinical evaluation of his 
psychiatric status provided.  A March 1992 work-up for 
fatigue symptoms noted that the veteran denied a history of 
depression or psychiatric ("?") symptoms.  A January 1996 
"OVER 40" examination reflected his denial of "Frequent 
trouble sleeping," "Depression or excessive worry" and 
"Nervous trouble of any sort" with a "NORMAL" clinical 
evaluation of his psychiatric status given.  His retirement 
examination, dated April 1997, did reflect report of 
"Frequent trouble sleeping" and "Depression or excessive 
worry."  He reported treatment for depression in 1987 with 
continuation of "bouts of depression."  Following 
examination, the examiner offered a "NORMAL" clinical 
evaluation of his psychiatric status but noted a "Hx 
Depression."

VA mental disorders examination in March 1998 covered in 
depth the veteran's report of in-service symptoms as follows:

The patient described three discrete periods when 
he was depressed and had suicidal ideations.  The 
first was in 1986 when he was having marital 
difficulties.  He became physically abusive toward 
his wife and inflicted some bruises on her, and 
was confined to the barracks, given counseling, 
and eventually he was sent home after about 10 
days.  He talked to a psychiatrist for about 10 
sessions.  He was not placed on any medications.  
He stated at that time he did have some suicidal 
ideations but he did not have any plans nor did he 
act on them.  His second episode of depression was 
in 1990 when he was passed up for promotion.  He 
felt depressed and cried easily when alone.  He 
felt useless.  He had trouble sleeping, lost 
weight and appetite, and had suicidal ideations.  
This episode lasted about six months and gradually 
cleared up on its own without any counseling or 
medications.  The third episode was in 1996 when 
some of his subordinates accused him of using foul 
language and he was investigated extensively for 
possible sexual and/or racial slurs, and the 
patient had talked to the chaplain at that time.  
The patient said that eventually he was cleared of 
all allegations but he was never reassigned to the 
highly responsible position he had at that point.  
He was feeling depressed and once again had 
trouble sleeping.  He cried when alone.  He had 
lost his appetite and had some suicidal ideations.  


Once again, he did not act on these.  The patient 
has never been hospitalized for depression or 
other mental problems.  He has never attempted 
suicide and has never had manic episodes.

Following mental status examination, the veteran was given a 
diagnosis of recurrent and moderate major depressive disorder 
in full remission.

VA clinic records offer diagnoses such as depressive disorder 
not otherwise specified (NOS), and personality disorder NOS.  
A neuropsychological evaluation in August 2000 assessed his 
complaint of short-term memory loss, tested as a mild degree 
or cognitive-adaptive impairment and more significant 
impairment of memory function, as a possible inefficiency of 
the right cerebral hemisphere at both cortical and 
subcortical levels.  His profile was deemed consistent with 
an individual exposed to a toxin as the deficits were global 
in nature.

The veteran underwent VA examination with benefit of his 
review of his claims folder in April 2003.  He offered 
additional history of the onset of short-term memory problems 
in service that had been persistent to the current time.  He 
also had some depressive symptoms in service and post-
service.  Following mental status examination and review of 
the claims folder, the examiner offered diagnoses of anmestic 
disorder NOS and depressive disorder NOS.  The examiner also 
offered opinion that the veteran's "acquired psychiatric 
disorders are not related to [his] service."

The veteran believes that his current psychiatric disorders 
were first manifested in service and/or related to events in 
service.  He did receive some counseling for depression 
secondary to marital problems in 1987, but denied chronic 
symptoms on military examinations in June 1991 and January 
1996.  He also reported some bouts of depression on his 
separation examination in April 1997.  His psychiatric 
assessments at all three of these examinations was deemed 
"NORMAL."  Post-service, the veteran received diagnoses of 
major depressive disorder, depressive disorder NOS, 
personality disorder NOS and anmestic disorder NOS.  VA 
obtained medical opinion as necessary to decide the claim 
and, following examination and review of the claims folder, 
the VA examiner opined that the veteran's "acquired 
psychiatric disorders are not related to [his] service."  

Thus, a review of the claims folder indicates that the 
veteran's psychiatric status was deemed "NORMAL" on three 
separate military examinations following his claimed onset of 
psychiatric symptoms.  A VA examination, based upon review of 
the claims folder, found no relation to his currently 
diagnosed psychiatric disorders and his active service.  The 
only evidence in this case suggesting that the veteran's 
currently diagnosed acquired psychiatric disorders are 
related to event(s) in service consists of the veteran's own 
stated beliefs.  His own self-diagnosis and medical opinion 
in this case holds no probative value as he is not shown to 
possess the medical training required to provide a medical 
diagnosis and etiology opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2004).  
Therefore, the Board must find that the preponderance of 
evidence establishes that the veteran's currently diagnosed 
psychiatric disorders are not related to event(s) in service.

In so holding, the Board notes that the veteran's diagnoses 
of major depressive disorder, depressive disorder NOS, and 
anmestic disorder NOS are not psychoses so as to be 
considered as subject to presumptive service connection under 
38 C.F.R. § 3.309(a).  See generally 38 C.F.R. § 4.130 
(2004).  The diagnosis of personality disorder NOS is not 
recognized as a disability under the law for VA compensation 
purposes.  38 C.F.R. § 3.303(c) (2001); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  Thus, there is no basis in law to 
award service connection for such disorder.  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

B.  A head injury (to include memory loss)

The veteran next claims entitlement to service connection for 
residuals of a head injury, to include memory loss.  He 
presented for treatment on April 9, 1991 following a "blow" 
to the occipital without loss of consciousness (LOC).  He 
denied visual disturbance and, following a neurologic 
examination, he was given an assessment of "uncomplicated 
closed head trauma" treated with Motrin.  A periodic 
examination in June 1991 included his report of "Loss of 
memory or amnesia" with a "NORMAL" clinical evaluation 
given of his "HEAD."  

The veteran presented for treatment of a head injury on 
November 8, 1995 after he struck his head on a light post 
while walking.  He reported mild disorientation lasting two 
to three minutes, but denied LOC.  He drove himself to the 
examination.  His physical examination was significant for a 
4x5 cm. hematoma, described as a "goose egg," on the left 
forehead.  His skull was not tender to pressure (TTP) around 
the lesion.  The remainder of his examination indicated an 
assessment of "Head Bump ? poss mild GRADE I concussion."  
A follow-up consultation on November 13, 1995 reflected his 
symptoms of daily headaches which resolved with Motrin, but 
returned.  His physical examination was significant for a 
"minimal bruise" on the left temple with an assessment of 
"Head contusion - minor, decreasing HA."  He was instructed 
to continue use of Motrin.

On his "OVER 40" examination in January 1996, the veteran 
described a history of head injury in 1995 with symptoms of 
daily headaches, pain of his left face and forehead, and 
short-term memory loss.  His physical examination indicated a 
"NORMAL" clinical evaluation of his "HEAD."  He reported 
similar symptoms on his retirement examination in April 1997, 
but physical examination indicated a "NORMAL" clinical 
evaluation of his "HEAD."

Post-service, the veteran has continued to complain of 
headaches and short-term memory loss.  VA examination in 
December 1997 resulted in a diagnosis of history of mild 
concussion secondary to head injury with no loss of 
consciousness and no residual defects.  An August 2000 
neuropsychological evaluation assessed his short-term memory 
loss, tested as a mild degree or cognitive-adaptive 
impairment and more significant impairment of memory 
function, as a possible inefficiency of the right cerebral 
hemisphere at both cortical and subcortical levels.  His 
profile was deemed consistent with an individual exposed to a 
toxin as the deficits were global in nature.  A VA examiner 
in April 2003 provided a diagnosis of amnestic disorder, and 
provided opinion that such diagnosis was not related to 
event(s) in service.  

In this case, the veteran is noted to have incurred injuries 
to the head in April 1991 with no LOC, and November 1995 with 
no LOC but initial mild disorientation.  His 


last injury was described as a "minor" head contusion.  His 
periodic and discharge examinations found no evidence of 
residual disability.   VA examination in December 1997 found 
that the head injuries resulted in no residual defects, the 
August 2000 neuropsychological evaluation assessed his short-
term memory loss as originating from a toxic rather than 
traumatic event, and a VA examiner in April 2003 provided 
opinion that the amnestic disorder was unrelated to service.  
The only evidence in this case suggesting that the veteran 
currently manifests residuals from his head injuries consists 
of the veteran's own self-diagnosis which holds no probative 
value in this case.  See Espiritu, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (2004).  Therefore, the Board must find 
that there is no competent evidence that the veteran 
currently manifests any residual disability stemming from 
head injuries in service.  There is no doubt of material fact 
to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West 2002).

C.  Chronic fatigue syndrome

The veteran's service medical records first include a May 
1976 entry wherein he presented to the troop medical clinic 
with report of feeling tired and run down.  Laboratory 
testing was negative, and he was given vitamins and 
instructed to return if his symptoms persisted.  He was next 
seen in June 1991 complaining of fatigue for the last 6-7 
months.  He underwent laboratory testing which returned as 
normal, and was given an impression of chronic fatigue in 
October 1991.  His September 1997 complaint of fatigue was 
assessed as a questionable recent viral syndrome.  A May 1992 
consultation indicated an impression of "chronic fatigue 
etiology unclear - cannot exclude CMV, TB other etiologies 
may be chronic anxiety, mild depression (doubt)."  (emphasis 
original).  Subsequent assessments included viral syndrome 
and fatigue chronic in nature.  He requested a profile in 
February 1997 due to complaint of chronic physical pain and 
fatigue.  He reported chronic fatigue on his April 1997 
retirement examination, but no diagnosis was offered.

Post-service, clinic records from VA, Walton Rehabilitation 
Clinic and Dwight Eisenhower Army Medical Center do not offer 
a diagnosis for the veteran's chronic fatigue symptoms.  In 
December 1997, a VA examiner offered opinion that the 


veteran "does not meet the criteria for chronic fatigue 
syndrome by the CDC (Center for Disease Control) or VAMC (VA 
Medical Center)."  A valid claim requires competent evidence 
of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, service medical records offer 
assessment of chronic fatigue in a clinical setting without 
any laboratory abnormalities noted.  A VA examiner has 
provided opinion that the veteran does currently meet the 
criteria for diagnosing chronic fatigue syndrome under either 
CDC or VA standards.  The veteran's symptoms of fatigue since 
service are documented for the record, but competent medical 
opinion establishes that such complaints, in an of 
themselves, do not amount to a diagnosable disability.  The 
veteran's own self-diagnosis of chronic fatigue, which is the 
only evidence of current disability, is insufficient to 
establish the existence of a current disability.  Espiritu, 2 
Vet. App. 492 (1992).  The Board finds, by a preponderance of 
the evidence, that the veteran does not currently manifest a 
disability of chronic fatigue syndrome.  The benefit of the 
doubt rule, therefore, does not apply.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

D.  Residuals of frostbite to the hands and feet

The veteran contends that he manifests current residuals from 
a cold injury to the hands and feet while stationed in Ft. 
Ritchie in 1977.  His service medical records are negative 
for treatment or diagnosis of cold injury, otherwise 
described as frostbite, to the hands and/or feet.  He did not 
report such an injury on any of his formal military 
examinations with a "NORMAL" clinical evaluation of his 
hands and feet given on his April 1997 retirement 
examination.  Clinic records from VA, Walton Rehabilitation 
Clinic and Dwight Eisenhower Army Medical Center do not offer 
a diagnosis for the residuals of cold injury to the hands and 
feet.  A review of the evidence discloses no competent 
evidence diagnosing residuals of cold injury to the hands and 
feet.  The veteran's own self-diagnosis is insufficient to 
establish the existence of a current disability, see 
Espiritu, 2 Vet. App. 492 (1992), and the Board must find 
that there is no competent evidence that the veteran 
currently manifests any cold injury residuals of the hand and 
feet.  There is no doubt of material fact to be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

E.  Muscle and joint pain secondary to inservice exposure to 
non-ionizing radiation

The veteran's service medical records document that, from 
July to October 1978, he underwent an evaluation with the 
occupational health clinic due to his concern of possible 
exposure to RF radiation.  The only abnormality detected was 
an increased platelet count.  He claims to manifest current 
disability of muscle and joint pain as secondary to this non-
ionizing radiation exposure.  He manifests diagnosable 
disabilities of his lumbar spine, cervical spine, and right 
ankle which he attributes to specific injuries.  The medical 
evidence of record, which includes service medical records, 
VA examination reports and clinic records from VA, Walton 
Rehabilitation Clinic and Dwight Eisenhower Army Medical 
Center, do not contain any competent medical diagnosis of an 
underlying condition causing muscle and joint pain related to 
exposure to RF radiation. 

The Court of Appeals for Veteran's Claims has taken judicial 
notice that radar equipment emits microwave-type non-ionizing 
radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 71-2 (1997) 
(citing The Microwave Problem, Scientific American, September 
1986; Effects upon Health of Occupational Exposure to 
Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.  The Board assumes that 
the veteran was exposed to non-ionizing radiation as 
reflected by his medical workup in 1978.  That workup, 
however, only demonstrated an abnormality an increased 
platelet count with no diagnosis offered.  The only evidence 
of a current disability related to the inservice exposure to 
non-ionizing radiation consists of the veteran's self-
diagnosis of residual muscle and joint pain.  His opinion 
holds no probative value in this case.  Espiritu, 2 Vet. App. 
492 (1992).  In the absence of evidence of a current 
disability, the Board must deny the claim for service 
connection for muscle and joint pain as secondary to 
inservice exposure to non-ionizing radiation.  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).



F.  Creosote burns to the face

The veteran claims entitlement to residuals of creosote burns 
to the face caused by a splash of creosote to the face while 
changing a telephone.  His service medical records are absent 
for treatment or diagnosis of creosote burns.  There is also 
no inservice report of such an incident.  He claims "some 
kind of medical treatment" for the condition in the past, 
but none is reflected in any of the medical records inservice 
or thereafter.  His separation examination, in April 1997, 
indicated a "NORMAL" clinical evaluation of both the 
"HEAD" and "SKIN."  VA examination in March 1998 only 
noted the presence of two few-millimeter brownish-colored 
areas on the face which were not obvious "unless you focus 
on the lesion very closely."

The veteran has presented no evidence that the lesions noted 
on his face by the VA examiner are related to a skin exposure 
to creosote.  As noted by the VA examiner, the lesions are 
essentially invisible to the naked eye except to very close 
inspection.  Under such circumstances, the Board holds that 
the veteran has failed to establish the existence of a 
current disability related to residuals of creosote burns to 
the face.  Chelte v. Brown, 10 Vet. App. 268, 271 1997) (a 
scar is not considered a disability unless the claimant 
experiences some complications or it is compensable under 
VA's schedular criteria).  The veteran's own statement that 
he manifests scarring from the creosote, absent any lay or 
medical evidence of visible and/or symptomatic 
manifestations, is insufficient to establish the existence of 
a current disability.  Id.  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

G.  Heart PVC (premature ventricular contraction

The veteran claims continuity of current disability since 
service manifested by premature ventricular contractions.  
His service medical records demonstrate that he underwent 
cardiovascular consultations due to irregular heartbeats 
and/or palpitations with chest discomfort.  In April 1974, 
his condition was assessed as N-M chest pain, 
hyperventilation, questionable PVC's and right subclavian 
bruit.  He 


was given an assessment of probable pleurodymis in December 
1982.  A consultation in November 1987 indicated an 
assessment of a probable benign ambulatory condition with no 
evidence of underlying organic heart disease established by 
echocardiogram.  In July 1989, he was assessed with 
costochondritis.  A cardiology consultation in July 1990 
indicated assessment of probable isolated vagal reactions 
worsened by mild volume depletion from alcohol, no evidence 
of heart disease, and palpitations of doubtful cardiac 
origin.  In February 1995, he was assessed with 
PVC's/palpitations.  His April 1997 retirement examination 
included an ECG with "NORMAL" findings.  He was given 
"NORMAL" clinical evaluations of his "HEART (Thrust, size, 
rhythm, sounds)" and "VASCULAR SYSTEM (Varicosities, 
etc.)"

The veteran's post-service medical records show his treatment 
for atypical chest pain and gastroesophageal reflux disease 
(GERD) at Dwight Eisenhower Army Medical Center.  To date, 
the veteran has not presented any competent evidence of a 
current, diagnosable organic heart disease.  His service 
medical records document extensive cardiology evaluations, 
including ECG, echocardiograms and Holter monitoring, 
resulting in opinion of no underlying organic disorder.  His 
premature ventricular contraction condition, first manifested 
in service, does not constitute a compensable disability 
under VA's schedular criteria.  See 38 C.F.R. § 4.104 (2004).  
His report of symptoms, while credible, does not establish 
the existence of a current disability.  On this record, the 
Board must find that there is no competent evidence that the 
veteran manifests a current disability related to his 
premature ventricular contractions.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

H.  Hepatitis A

The veteran claims current residual disability stemming from 
his in-service treatment for hepatitis A.  His service 
medical records corroborate that he was treated for "Acute 
viral hepatitis, non B" in February 1984.  His symptoms 
included flu-like symptoms such as myalgia, mild fever, dark 
colored urine, gray colored stool, nausea, anorexia, 
epigastric fullness, slightly loose bowel movements and 


mildly icteric sclera.  He was hospitalized for 4 days, and 
discharged with Drixoral medication due to a concomitant 
upper respiratory infection with follow-up treatment 
contemplated for a liver function test.  Clinic records in 
March 1984 noted that he was feeling stronger, but still weak 
after exercise, with his condition stable and improving.  
There is no further documentation of treatment for hepatitis 
non-B symptoms.  A June 1985 hospitalization, for treatment 
of right leg cellulitis, noted his past history of treatment 
for hepatitis A "without residual."  The veteran reported 
his history of hepatitis A during his April 1997 retirement 
examination, but no diagnosis of hepatitis residuals was 
offered.

Post-service, clinic records from VA, Eisenhower Army Medical 
Center and Walton Rehabilitation Hospital are silent for 
diagnosis of residuals of hepatitis A residuals.  VA 
examination in December 1997 found no evidence of Hepatitis A 
residuals noting that, while there was no specific 
examination for hepatitis A residuals, the veteran's 
abdominal examination was normal, his skin color was normal, 
his liver was normal in size and nontender to palpation, and 
there was no jaundice of the sclera.  An October 2004 
Supplemental Statement of the Case (SSOC) placed the veteran 
on notice of findings contained in Veteran Benefit 
Administration (VBA) Fast Letter 99-94 (Sept. 28, 1999) 
wherein hepatitis A, formerly known as "infectious 
hepatitis," has been deemed a self-limited acute disease 
resolving without residual disability, including chronic 
hepatitis or liver damage.  In fact, the acute infection 
produced a lifelong immunity to re-infection.

The only evidence in this case suggesting that the veteran 
manifests currently residual disability from his inservice 
treatment for acute infectious non-B Hepatitis consists of 
the veteran's lay statements of record.  It is worth noting 
that the veteran has not identified any currently manifested 
symptoms which he believes constitutes residual disability 
from his inservice treatment for acute infectious non-B 
Hepatitis.  The veteran's own self-diagnosis holds no 
probative value in this case as he is not shown to possess 
the medical training required to provide a medical diagnosis.  
See Espiritu, 2 Vet. App. 492 (1992).  The Board must deny 
the claim for service connection for residuals of hepatitis A 
as there is no competent evidence of a current disability.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  

In so holding, the Board notes that the veteran has not 
alleged any specific recurrent symptoms of hepatitis A 
residual disability since his discharge from service.  There 
is no competent evidence of a current disability.  Absent 
such evidence, VA has no obligation to provide medical 
opinion pursuant to section 5103A(d).  Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).

I.  Right leg cellulitis

The veteran was bit in the distal portion of his right leg by 
a family cat in May 1985.  He was initially treated with a 
Tetanus shot, but subsequently developed symptoms of pain 
secondary to the crush injury.  He also developed redness, 
swelling and pus initially requiring a Betodine scrub, 
Bacitracin and bandage, and a prescription of Oxacillin.  On 
June 6, 1985, he was admitted for hospitalization due to 
symptoms of pain, swelling and inflammation.  He was placed 
on intravenous antibiotics piggybacked with Heparin lock and 
Probenecid.  A large four centimeter area of pus, 
approximating 3 cc's of fluid, was drained from the right 
leg.  He had dramatic improvement of symptoms during his 
hospitalization, and began continuous passive range of motion 
exercises.  However, he required another full ten-day course 
of IV antibiotics due to laboratory detection of Gamma strep 
as well as Pasteurella multocida.  He was discharged on June 
24, 1985 with a diagnosis of recurrent cellulitis, right 
calf, associated with localized pus pocket secondary to 
infected cat bite with return of range of motion, right foot 
and ankle.  He was given a temporary profile until August 
1985 restricting his right leg use.  Thereafter, an undated 
record from Ft. Gordon noted his history of "left" leg 
cellulitis several years prior with complaint of pain in the 
same area while performing exercises.  A physical examination 
of the "left" lower extremity was significant for a scar of 
the mid-distal gastroc area and TTP of the medial distal 
gastroc.  He was given an assessment of gastroc strain.  The 
veteran's April 1997 retirement examination was negative for 
diagnosis of residuals of right leg cellulitis.

On VA examination in December 1987, the veteran reported pain 
and stiffness of his right leg region in the area of his 
scar.  On physical examination, the examiner noted a scar on 
the medial aspect of his right lower extremity with some 
tenderness and scar tissue felt in the region.  He was given 
a diagnosis of history of cellulitis to the right leg with 
residual scar tissue and pain in the region.  His subsequent 
treatment records do not demonstrate any treatment for 
recurrent cellulitis of the right lower extremity.  A close 
review of the veteran's December 1987 report of symptoms 
indicates that he seeks service connection for pain and 
stiffness of his right lower extremity in the area of the 
incision scar from service.  The VA examination report in 
December 1987 indicated a diagnosis of a scar that was tender 
to touch.  On this evidence, the Board finds that service 
connection is warranted for his tender incision scar of the 
right lower extremity.  Therefore, the Board grants service 
connection for tender incision scar of the right lower 
extremity.

III.  Initial rating - thoracolumbar spine

The veteran claims entitlement to an initial evaluation in 
excess of 20 percent for his thoracolumbar spine disability.  
Briefly summarized, he filed his original claim for service 
connection in September 1997.  His service medical records 
demonstrated his treatment for recurrent low back pain 
assessed as mechanical back pain.  VA examination in December 
1997 reflected his complaint of mid to lower back pain that 
did not radiate to either leg.  He denied focal weakness, 
incontinence or change in his sexual functioning.  On 
physical examination, he was able to bend forward to 100 
degrees, backward to 40 degrees and to either side 35 
degrees.  There was no pain on sacroiliac joint (SI) 
palpation.  He had a negative straight leg raise test with 
5/5 strength and 2+ reflexes.  His toes were downgoing, and 
he reported normal sensation.  An x-ray examination revealed 
degenerative disc disease at L4-5 with minimal 
spondylarthritis at L5-S1.  He was given an assessment of 
history of lumbar back strain with osteoarthritic changes 
that were not radicular in nature.

VA joints examination in March 1998 included the veteran's 
report of everyday back pain.  He treated his symptoms with 
Motrin and experienced a lot of discomfort when not taking 
medication.  On physical examination, he had mild 


tenderness in the lower lumbosacral area.  He had pain at 30 
degrees with straight leg raising.  He was unable to lift his 
right or left leg more than 30 degrees due to pain.  He 
demonstrated 50 to 60 degrees of forward bending with severe 
pain on maneuvering.  He had 25 degrees of painful extension, 
painful lateral bending to 30 degrees bilaterally, and 
painful rotation to 25 degrees bilaterally.  Otherwise, he 
was described as having "significant" pain with forward 
flexion, extension and rotation.  

A VA clinic record in May 1999 noted the veteran's report of 
persistent low back ache aggravated by heavy lifting, 
carrying groceries, etc.  He described that his back "kills 
him" with walking briefly with constant stiffness and 
aching.  Damp weather also caused troubles.  He was given an 
assessment of chronic low back syndrome.  A November 1999 
clinic record from Eisenhower Army Medical Center showed 
treatment for musculoskeletal low back pain/sacroiliac (SI) 
dysfunction in November and December 1999.  He described a 
sporadically occurring low back pain located in the mid-back 
region without radiation.   He had increased pain with lying 
down that was worse in the morning.  He had difficultly using 
his legs to lift.  His physical examinations were 
unremarkable demonstrating full range of motion (FROM) with 
intact sensation and motor strength of the lower extremities.

Clinic records from Walton Rehabilitation Hospital, dated 
from December 1999 to February 2000, reflected that the 
veteran underwent physical therapy sessions due to low back 
pain.  His intake examination recorded symptoms of 5/10 back 
pain located from left to central that was aggravated by 
activities such as lifting as well as cold weather.  His 
extension was normal (N), right side flexion was 60% of 
normal, left side flexion was 70% of normal, right side 
extension was 80% of normal and left extension was 75% of 
normal.  He had positive straight leg raising of 85 degrees 
on the right and 80 degrees on the left.  He had 4+/5 
strength of the legs with weakness noted in adduction 
bilaterally.  His sensation were intact.  He had an abnormal 
gait to the left.  His initial observation noted a mildly 
obliterated spinal curve with kyphosis.  There was tenderness 
to palpation over the paraspinals, the left SI joint, and the 
area of L4-L5.  He had poor posture with mild myofascial 
tightness in the back as well as decreased mobility.  He had 
decreased muscle power in the back and left leg.  He 
underwent 12 physical therapy sessions ending 


in February 2000 at which time he demonstrated 100 percent 
mobility in the back with fair-plus muscle power.  He had 
minimal to 0 myofascial tightness depending upon muscle 
spasms.

A December 2000 VA clinic record noted the veteran's 
complaint of constant 5/10 low back pain relieved by 
medication.  He was otherwise described as being in 
chronically moderate pain due to degenerative disc disease 
(DDD) and degenerative joint disease (DJD) of the cervical 
and lumbar spines.  A March 2001 clinic record from 
Eisenhower Army Medical Center included the veteran' report 
of being bedridden for 2 days due to chronic low back pain.  
His physical examination demonstrated paravertebral muscle 
spasm with positive straight leg raising (SLR) test at 20 
degrees.  However, he was neurologically intact and assessed 
with a "low back strain of spasm DJD L4-L5" treated with 
Robaxin and strength exercises.  A June 2001 VA clinic record 
noted his history of an intermittent, dull ache pain of the 
back relieved by medication.  In July 2002, he reported 
increased lower leg weakness. 

On VA spine examination in April 2003, the veteran described 
a progressive worsening of pain, fatigue and decreased range 
of motion of his lumbar spine.  His pain was located on the 
right of his middle back with no radiation symptoms.  His 
pain was a constant dull ache with sharp variations intensity 
approximately 4-5/10.  His flare-ups occurred with yard work, 
lifting, cold weather and prolonged sitting.  At these times, 
he had additional limitation of motion and was unable to bend 
over as much.  It hurt to perform daily activities of living 
such as vacuuming, and picking things up from the floor.  He 
denied associated symptoms such as numbness, bladder 
complaints, or bowel complaints although he suffered from 
sporadic erectile dysfunction.  He did not use an assistive 
walking device or a back brace.  He was able to walk one mile 
with pain and stiffness of the back.  He felt unsteady but 
had never fallen.  His condition did not affect daily living 
in regards to eating, grooming, bathing, toileting, dressing 
or transfer to bed activities.  On physical examination, an 
inspection of the spine, limbs and posture was normal.  His 
gait was normal.  His spine appeared symmetrical in 
appearance.  His range of motion, as measured by a 
goniometer, demonstrated flexion of approximately 65 degrees 
out of 90 degrees.  He was able to extend 15 out of 35 
degrees.  The 


examiner opined that pain limited range of motion in both 
flexion and extension by approximately 10-15 degrees.  He was 
able to bend to the right and left 20 degrees which was 
normal.  The examiner did not feel that weakness or lack of 
endurance was a problem, and found no objective evidence of 
spasm, weakness, tenderness or pain on palpation of the 
lumbar spine..  His sensory and motor examinations of the 
lower extremities was normal.  His reflexes were 2+ 
bilaterally.  The examiner offered the following diagnoses 
and addendum to report:

1.	Chronic back strain.  This goes along with 
history of fatigue, wear and tear upon the 
veteran's back over the course of 24 years in 
that it does not radiate down either one of 
his legs.  In order to further elucidate the 
diagnosis, I have ordered lumbosacral spine x-
rays as well as a C-spine x-ray on him to look 
for any evidence of degenerative disc or joint 
disease.  Again, I feel that there was about a 
10-15 degree limitation of motion secondary to 
back pain, more that was noticeable in his 
lower back.  It is also my opinion that there 
is no weakened movement, excess fatigability, 
or incoordination present.
2.	At the present time, I do not feel like his 
lower back pain severely limits his 
employability; however, I do feel like it has 
impacted on his daily function and does have 
limitation of his range of motion.  Again, 
results of the x-rays will be dictated as an 
addendum and may further elucidate the 
diagnosis.

ADDENDUM ADDED 4/11/03:  On 11 Apr 2003, I 
received reports of his cervical spine and lumbar 
spine x-ray films.  According to the radiologist, 
in the cervical spine there were findings of 
degenerative disk changes with narrowed 
intervertebral space between C5 and C7.  Also 
degenerative changes in the facet joints of C3, 
C4, C5, C6 and C7.  The remaining intervertebral 
spaces appear normal.  The results of the lumbar 
spine x-rays revealed there were degenerative disk 
changes with narrowed intervertebral space between 
L4 and L5.  Also mild degenerative changes in the 
facet joints of L4-5 and L5-S1.  No spondylolysis 
or spondylolisthesis was present.

FURTHER DIAGNOSIS:  Chronic back strain secondary 
to degenerative changes in the cervical spine was 
well as lumbosacral spine.  These degenerative 
changes would certainly account for his decreased 
range of motion on physical exam in limitation of 
10-15 


degrees secondary to pain.  Again, it is my 
opinion that this would not effect his 
employability; however, it would limit his range 
of motion as well as daily functional activities.

A VA clinic record dated September 2003 included the 
veteran's report of 4/10 low back pain.  In August 2004, he 
reported a slip and fall accident resulting in a severe, 
nonradiating low back pain with some initial, transient 
tingling of the lateral foot surface.  He denied motor 
weakness.  On physical examination, he was described as being 
in moderately severe pain.  His straight leg raising was 
positive at 30 degrees bilaterally with left greater than 
right.  He had moderate tenderness of the paraspinal muscles 
without spasm, and mild tenderness over the lumbar spine with 
no point tenderness.  His lower extremities indicated a 
normal motor examination with the exception of 4/5 proximal 
groups due to pain.  He had a mild decrease to pin prick (PP) 
of the bilateral lower legs and feet with no specific 
dermatomal distribution.  He was given an assessment of a 
likely acute lumbar sprain treated with Toradol.  He was 
later able to manipulate his muscles to feel better, and left 
on his own without assistance.  The examiner denied his 
request for a work excuse.

The veteran's claim for a higher initial rating for his 
lumbosacral spine disability stems from service connection 
claim filed in September 1997.  Effective September 23, 2002, 
VA revised the criteria for evaluating Intervertebral Disc 
Syndrome (IVDS).  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  The Board may only 
consider and apply the "new" criteria as of the effective 
date of enactment, but may apply the "old" criteria for the 
entire appeal period.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The veteran has been 
advised of these changes in law in his October 2004 
Supplemental Statement of the Case (SSOC).

The veteran's 20 percent rating in effect from the time of 
filing of the claim in September 1997 came under the 'old" 
criteria.  This rating represented lumbar spine symptoms 
consistent with moderate limitation of lumbar spine motion 
(Diagnostic Code 5292), moderate and recurring attacks of 
IVDS (Diagnostic Code 5293) and lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (Diagnostic 
Code 5295).  See 38 C.F.R. § 4.71a (1997-2001).  A higher 40 
percent rating was warranted for symptoms consistent with, or 
more closely approximating, severe limitation of lumbar 
motion (Diagnostic Code 5292), severe, recurring attacks of 
IVDS with little intermittent relief (Diagnostic Code 5293), 
and severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The evidence of record since the filing of the claim reflects 
the veteran's report of chronic low back pain, primarily self 
reported in the 4-5/10 range exacerbated by activities such 
as lifting and walking as well as weather changes, resulting 
in limitation of motion, back stiffness and additional pain.  
His range of motion findings during the appeal have ranged 
from 50 degrees to full range of forward bending, 15 degrees 
to full range of extension, 20 degrees to full lateral 
bending, 25 


degrees to full rotation.  An intake physical therapy 
evaluation in December 1999 described right side flexion to 
60% of normal, left side flexion to 70% of normal, right side 
extension to 80% of normal and left extension to 75% of 
normal that was returned to full range of motion after 12 
therapy sessions.  In April 2003, a VA examiner found that 
pain caused a 10-15 degree loss of lumbar spine range of 
motion, but felt that weakness or lack of endurance was not a 
manifestation of the lumbar spine disability.

The Board is of the opinion that the preponderance of the 
evidence demonstrates that the veteran's lumbar spine 
disability is manifested by no more than moderate range of 
motion loss.  In so holding, the Board has considered 
additional range of motion loss during flare-ups of 
disability, but finds that the frequency and duration of such 
flare-ups of disability to be sporadic in nature as reflected 
by the veteran's own lay report of symptoms.  His range of 
motion findings, overall, do not reflect any instances of 
range of motion loss more closely approximating severe loss 
of motion during any time in the appeal period.  Accordingly, 
the Board finds that the a rating in excess of 20 percent 
under Diagnostic Code 5292 is not warranted for any period of 
time during the appeal.

The veteran demonstrates x-ray evidence of degenerative disc 
changes at L4-L5 and L5-S1 so that consideration may be given 
to an alternative rating for IVDS.  The veteran does not 
manifest any neurologic findings related to his IVDS.  He 
reports a constant dull aching pain with periods of 
exacerbations.  As such, a higher rating under Diagnostic 
Code 5293 is not for consideration.  Similarly, the veteran 
does not manifest symptoms such as listing of whole spine to 
opposite side, positive Goldthwaite's sign, or abnormal 
mobility on forced motion.  As such, a higher rating under 
Diagnostic Code 5295 is also not warranted.  There is no 
competent evidence of ankylosis to consider application of 
Diagnostic Codes 5286 or 5289.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 91 (27th ed. 1988) (ankylosis refers to immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure).  Cf. 38 C.F.R. § 4.71a, Schedule of 
ratings - musculoskeletal system, NOTE 5 (2004) (fixation of 
a spinal segment in neutral position (zero degrees) 
represents favorable ankylosis).

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to Diagnostic Code 
5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This 
regulatory change did not include any substantive change to 
the provisions enacted in 2002.  For purposes of this 
analysis, the Board will refer to the current numbering of 
Diagnostic Code 5243 in the discussion below.

The current criteria of Diagnostic 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

As held above, the veteran's chronic orthopedic 
manifestations of IVDS during the appeal period have been 
represented by limitation of motion of the lumbar spine that 
is not more than moderate in degree.  As demonstrated by 
physical examination and lay report of symptoms, the veteran 
has no chronic neurologic manifestations of IVDS.  He has 
described one instance of flare-up of disability requiring 
two days' of bed rest.  VA recently amended Diagnostic Code 
5243 to include a definition of incapacitating episodes which 
had been inadvertently omitted with publication of the final 
rule.  69 Fed. Reg. 32449-01 (June 10, 2004).  This 
correction is effective 


September 26, 2003.  Id.  The Board notes that the veteran 
was advised of this definition in the October 2004 SSOC.  
This note defines an incapacitating episode as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
Board has closely reviewed the record, and finds no periods 
of doctor prescribed bed rest for IVDS or any evidence 
suggesting that a prescription of bed rest would have been 
warranted for a period of at least 4 weeks during any 12-
month period.  Accordingly, the Board finds by the 
preponderance of the evidence that the veteran has not met 
the criteria for a rating in excess of 20 percent under the 
current version of Diagnostic Code 5243.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  The 
range of motion findings during the appeal have ranged from 
50 degrees to full range of forward bending with sporadic 
periods of flare-ups of disability.  There is no competent 
evidence of ankylosis of the lumbar spine.  As such, the 
regulatory changes do not offer a more favorable result in 
this case.

In summary, the Board finds that the veteran is entitled to 
not more than a 20 percent initial rating for moderate 
limitation of lumbar spine motion under Diagnostic Code 5292 
effective to the date of claim.  The preponderance of the 
evidence is against a higher initial evaluation under either 
the old or new criteria for any time during the appeal 
period.  The veteran has been deemed competent to describe 
the manifestations and exacerbations of lumbar spine 
symptoms, but the objective medical evidence fails to 
establish his entitlement to a higher initial evaluation.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board is required to consider whether to refer 
the veteran's claim to the Director of Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The provisions of 
38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran's 20 percent 
schedular rating for his lumbar spine disability contemplates 
loss of working time due to exacerbations of disability, see 
38 C.F.R. § 4.1, and the Board does not find that the 
exacerbations and extent of the veteran's symptoms to be out 
of proportion to the schedular disability ratings assigned 
during any time of the appeal period.  The veteran has not 
required the need for frequent hospitalizations, and a VA 
examiner has opined that the veteran is capable of 
substantially gainful employment.  The Board, therefore, 
finds no basis upon which to refer the case to the Director 
of Compensation and Pension for extraschedular consideration.

IV.  Duty to assist and provide notice

In so holding, the Board notes that the veteran filed his 
claims in 1997.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision on the initial rating 
claim was made prior to enactment of the VCAA on November 9, 
2000.  Throughout the appeal, the RO has provided the veteran 
a Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOC) which have periodically advised him of the 
legal standards applicable to the claims, the evidence 
reviewed, and the Reasons and Bases for denying his claims.  
He was provided his VCAA letter on October 29, 2002, which 
advised him of the types of evidence and/or information 
deemed necessary to substantiate his claims as well as the 
relative duties on the part of himself and VA in developing 
the claim.  This letter included sections entitled "VA's 
Duty to Notify You," "VA's Duty to Assist You," "What We 
Will Do," "What You Need to Do," "When and Where Do You 
Send the Information or Evidence," and "If You Have 
Questions."  The veteran was instructed to send the evidence 
that he had and/or to provide VA with sufficient information 
for VA to assist in obtaining the relevant information.  A 
similar VCAA letter was sent to the veteran on March 27, 2003 
by the Board.  Based upon the above, the Board finds that the 
content requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.

In the claim at hand, the veteran has provided lay 
descriptions of his claimed disorders and arguments in 
support of his claims.  VA has obtained his service medical 
records and VA clinic records, and provided him VA 
examination.  The veteran has only identified as pertinent to 
his claims on appeal records from Dwight Army Medical Center 
and Walton Rehabilitation Hospital, and those records have 
been associated with the claims folder.  On this record, the 
Board finds that any defect with respect to the VCAA timing 
requirement in this case would be harmless error.  See 
38 C.F.R. § 20.1102 (2004) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).  

The Board also finds that the duty to assist provisions of 
38 U.S.C.A. § 5103A have been satisfied.  As indicated above, 
all available VA and non-VA records have been associated with 
the claims folder.  VA has provided the veteran VA 
examination in order to diagnose the currently claimed 
disabilities.  Where a diagnosis was obtained, VA has 
obtained medical opinion as to etiology pursuant to Board 
remand orders.  VA has also obtained several medical 
examination reports with respect to the current severity of 
the lumbar spine disability.  The Court has concluded that 
the VCAA does not require a remand where a claimant was fully 
notified and aware of the type(s) of evidence required to 
substantiate the claim and that no additional assistance 
would aid in further developing a claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, it is 
evident that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claims, the VCAA does not require further assistance.  
Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see 
also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Accordingly, the Board finds that VA has complied with its 
duties under the VCAA.




ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for residuals of a head injury is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for residuals of frostbite to the hands 
and feet is denied.

Service connection for muscle and joint pain secondary to 
inservice exposure to non-ionizing radiation is denied.

Service connection for residuals of creosote burns to the 
face is denied.

Service connection for a disability manifested by premature 
ventricular contractions is denied.

Service connection for residuals of hepatitis A is denied.

Service connection for a tender incision scar of the right 
lower extremity is granted.

An initial rating in excess of 20 percent for service-
connected mechanical back pain is denied.


REMAND

The veteran's service medical records demonstrate his 
treatment for genital and facial herpes manifested by both 
recurrent rash and vesicle lesions that burned and tingled.  
The post-service medical evidence from VA, Walton 
Rehabilitation and Eisenhower Army Medical Center are 
negative for any further description of the disability, but a 
VA clinic record in July 1998 indicated that a script of 
Acyclovir was prescribed for the veteran due to his 
"occasional" flare-ups of herpes genitalia.  A master 
problem list dated September 2003 indicated an additional 
prescription of imiquimod (ALDARA) which, according to 
information posted with the National Institute of Health, is 
intended to treat genital warts.  Effective August 30, 2002, 
VA revised the criteria for evaluating diseases of the skin.  
See 67 Fed. Reg. 49590-99 (July 31, 2002).  Under the new 
criteria, a compensable 10 percent evaluation may be obtained 
where the skin disease requires intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).  

In light of the recent outpatient entry indicating current 
prescriptive treatment for genital warts, the Board requires 
that the RO associate the veteran's complete prescription 
lists since September 1997 with the claims folder.  
Thereafter, the veteran should be provided VA skin 
examination, with benefit of review of the claims folder, in 
order to ascertain the current nature and severity of his 
facial and genital herpes condition.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should obtain the veteran's complete VA 
clinic records from since October 2004.  The RO 
should also obtain complete prescription lists, 
from both Eisenhower Army Medical Center and VA, 
since September 1997.

2.  Upon completion of the above, the RO should 
schedule the veteran for a skin examination, with 
benefit of review of the claims folder, in order to 
determine the current nature and severity of his 
service connected facial and genital herpes.  The 
claims folder and a copy of this remand should be 
provided to the examiner prior to examination.  The 
examiner should clearly identify in the examination 
report all manifestations of the service connected 
facial and genital herpes, and provide measurements 
in square inches of all affected areas.  The 
examiner should provide findings as to physical 
manifestations of herpes of both the face and 
genitalia during flare-ups of disability.  The 
examiner is also requested to review the claims 
folder and identify all medications prescribed to 
treat the veteran's service connected facial and 
genital herpes, and specifically identify those 
medications that may be deemed either a 
corticosteroid or an immunosuppressive medication.

3.  Thereafter, the RO should readjudicate the 
claim on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided an SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


